PER CURIAM.
Booker T. Abner appeals from an order of revocation of probation and sentence. Upon review of the record, we conclude that the trial court did not abuse its discretion in finding that Abner violated the conditions of his probation. Accordingly, we affirm the revocation of probation. However, we must remand this cause to the trial court with directions that it correct the written order of revocation so that it conforms with the court’s oral pronouncements made during the probation revocation hearing. See Masis v. State, 758 So.2d 1290 (Fla. 3d DCA 2000).
Additionally, based upon the state’s confession of error, on remand the trial judge is directed to determine whether Abner was adversely affected by the 1995 sentencing guidelines, and if so, to resentence him pursuant to the 1994 guidelines. See Heggs v. State, 759 So.2d 620 (Fla.2000); Diaz v. State, 752 So.2d 105 (Fla. 3d DCA 2000).
Affirmed in part; remanded with directions.